Case 2:18-cr-20469-NGE-MKM ECF No. 36 filed 07/10/20    PageID.419     Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


   UNITED STATES OF AMERICA,

         Plaintiff,                          No. 18-20469

   v.                                        HON. NANCY G. EDMUNDS

   BRIAN KISCHNICK,

        Defendant.
   _____________________________________________________________

         NOTICE OF WITHDRAWAL OF DEFENDANT BRIAN
    KISCHNICK’S MOTION FOR JUDICIAL RECOMMENDATION
   _____________________________________________________________
         On June 1, 2020, Defendant Brian Kischnick filed his Motion for

   Judicial Recommendation for Transfer from Residential Reentry Center to

   Home Confinement (ECF No. 32). This Motion was unopposed by the

   Government. Defendant Kischnick now files this Notice to inform the Court

   that he hereby withdraws his previously filed Motion for Judicial

   Recommendation.

                                             Respectfully Submitted,
                                             /s/ Anjali Prasad
                                             ANJALI PRASAD (P75771)
                                             Prasad Legal, PLLC
                                             117 W. Fourth Street, Suite 201
                                             Royal Oak, MI 48067
                                             (248) 733-5006
   Dated: July10, 2020                       aprasad@prasadlegal.com
Case 2:18-cr-20469-NGE-MKM ECF No. 36 filed 07/10/20        PageID.420    Page 2 of 2




                         CERTIFICATE OF SERVICE

          I hereby certify that I electronically filed the foregoing document with
   the Clerk of the Court using the ECF system that will send notification of
   such filing to all registered parties.


                                                       /s/ Anjali Prasad
                                                       Anjali Prasad (P75771)




                                         2
